

EXHIBIT 10.1


EXTENSION AND AMENDMENT OF MASTER SERVICES AGREEMENT
dated September 29, 2008 by and between
DANCING BEAR INVESTMENTS, INC. and THEGLOBE.COM, INC.


WHEREAS, on September 29, 2008, Dancing Bear Investments, Inc. (the “Provider”)
and theglobe.com, inc. (the “Company”) entered into a Master Services Agreement
(the “Agreement”) for a term of one (1) year.  The Provider and the Company are
individually referred to herein as a “Party” and collectively as the “Parties.”


WHEREAS, the Parties wish to confirm the extension of the Agreement beyond its
original expiration date of September 28, 2009 and amend the Agreement to
provide for automatic renewals in the future.


NOW, THEREFORE, in consideration of the foregoing, the Parties mutually covenant
and agree as follows:


 
1.
Confirmation of Extension.  The Parties acknowledge and confirm that they have
extended and renewed the Agreement for a successive one (1) year period
beginning on September 29, 2009 and expiring on September 28, 2010.



 
2.
Amendment.  After September 28, 2010, the Agreement shall automatically extend
and renew for successive and additional one (1) year terms, unless either Party
provides written notice of non-renewal to the other Party at least 60 days prior
to the expiration date of the then applicable term.



IN WITNESS WHEREOF, each of the Parties has executed and delivered this
Agreement on the 9th day of August, 2010.


Dancing Bear Investments, Inc.
 
theglobe.com, inc.
         
By:
/s/ Michael S. Egan
 
By:
/s/ Robin S. Lebowitz
Name:
Michael S. Egan
 
Name:
Robin S. Lebowitz
Title:
Chief Executive Officer
 
Title:
Vice President - Finance


 
 

--------------------------------------------------------------------------------

 